Citation Nr: 1324464	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to aid and attendance and housebound benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1947.  He died in January 1994.  The appellant is his surviving spouse. 

The appellant testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to aid and attendance and housebound benefits as a surviving spouse.  The appellant specifically contends that she requires the regular aid and attendance of another person, primarily due to osteoarthritis of the knees, but also due to hypertension, bronchial asthma, and an acute respiratory tract infection.  Unfortunately, a remand is required so that additional development can be completed.

The appellant submitted clinical abstracts from Dr. Decena, a private physician, in support of her claim.  Dr. Decena's clinical abstracts were completed in April 2010 and March 2011, and do not provide sufficient information to adjudicate the claim.  The clinical abstracts only indicate that the appellant required rehabilitation due to lumbar stenosis and osteoarthritis of the bilateral knees.  The appellant also provided medical certificates from another private physician, Dr. Velasquez.  The certificates from Dr. Velasquez are dated in August 2004 and April 2010, and do not indicate whether the appellant currently requires regular aid and attendance of another person due to her disabilities.

At a hearing held in May 2013, the appellant testified that the arthritis affecting her knees now renders her unable to walk without assistance when she leaves her home.  She also testified that she currently requires assistance dressing and bathing herself.

In light of the foregoing, a medical examination and opinion are required to determine whether the appellant currently requires the regular aid and attendance of another person, or whether she is housebound.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the appellant to identify all medical care providers who have treated her since February 2011 for her current disabilities.  Obtain all records that are adequately identified. 

2.  After any additional medical records are obtained, schedule the appellant for a VA aid and attendance examination.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner must indicate whether the appellant requires care and assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment as a result of her current disabilities.

The examiner must also indicate whether any of the following factors are present as a result of the appellant's current disabilities: inability to dress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular disability cannot be done without aid; inability to feed herself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.  

Finally, the examiner must state whether the appellant is bedridden, that is, whether she is required to remain in bed through the essential character of her disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Then readjudicate the appellant's claim.  If the claim is not granted, provide the appellant a supplemental statement of the case, and after she has had an adequate opportunity to respond, return the appeal to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



